          Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 1 of 8



                                             UNITED STATES DISTRICTCOURT
                                             DISTRICT OF CONNECTICUT



        141 Church Street        450 Main Street            915 Lafayette Blvd
        New Haven, CT 06510      Hartford, CT 06103         Bridgeport, CT 06604
        (203) 773-2140           (860) 240-3200             (203) 579-5861



               NOTICE TO COUNSEL AND SELF-REPRESENTED PARTIES

        The attached case has been assigned to District Judge Vanessa L. Bryant,
 who sits in Hartford. Pursuant to Local Rule 3 any pleading or other document to
 be filed in paper form shall be filed at the seat of Court where the presiding Judge
 sits.
       Counsel and Self-Represented Parties are required to become familiar
 with and abide by the Federal Rules of Civil Procedure, the Local Rules of Civil
 Procedure for the District of Connecticut and Standing Orders regarding
 scheduling in civil cases and the filing of trial memoranda.
      Counsel and Self-Represented Parties are alerted to the requirements of Fed.
 R. Civ. P. 26(f) and Local Civil Rule 26, which require that the parties conduct a
 case management planning conference and prepare and file a report of the
 conference on Form 26(f) which appears in the Appendix to the Local Rules
        Counsel and Self-Represented Parties are hereby notified that failure to file
 and serve a memorandum in opposition to a motion, within 21 days after the
 motion is filed, may be deemed sufficient cause to grant the motion. Failure to file
 and serve a memorandum in opposition to a motion to dismiss within 21 days
 after the motion is filed may be deemed sufficient cause to grant the motion,
 except where the pleadings provide sufficient grounds to deny the motion. See D.
 Conn. L. Civ. R. 7(a)2.
        Counsel and Self-Represented Parties are further notified that they are
 required to comply with requirements relating to Motions for Summary Judgment
 as set forth in Fed. R. Civ. P. 56 and D. Conn. L. Civ. R. 56.
       Counsel and Self-Represented Parties are further advised that they may
 request a referral of their case to a United States Magistrate Judge for
 disposition. See 28 U.S.C. 636 and Rule 73 of the Local Rules for United States
 Magistrate Judges.

                                                      Robin D. Tabora, Clerk

Rev 10-10-19
          Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 2 of 8




               ORDER RE: DISCLOSURE STATEMENT


 Any nongovernmental corporate party to an action in this
 court shall file a statement identifying all its parent
 corporations and listing any publicly held company that
 owns 10% or more of the party’s stock. A party shall file the
 statement with its initial pleading filed in the court and shall
 supplement the statement within a reasonable time of any
 change in the information.

 Counsel for plaintiff(s) or removing defendant(s) shall be
 responsible for serving a copy of this order upon all
 parties to the action.




Rev 10-10-19
        Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 3 of 8



                                             UNITED STATES DISTRICT COURT
                                                        DISTRICT OF CONNECTICUT



           NOTICE TO PARTIES REGARDING DISCOVERY DISPUTES

       The standard scheduling order that Judge Bryant enters in cases before
her provides as follows: “All discovery issues should be resolved in good faith by
counsel in accordance with their obligations to the Court under the Federal Rules
of Civil Procedure and the District’s Local Rules. Before filing any motion
relating to discovery, the parties are required to jointly confer with the Court by
telephone, 860-240-3123.”

      Parties seeking to confer with Judge Bryant telephonically regarding
discovery disputes must comply with the following prerequisites:

1.    Counsel for parties to discovery disputes must jointly contact Judge
      Bryant’s chambers to set up a date and time for the telephone conference.
      Except in extraordinary circumstances, Chambers staff will not entertain a
      request to schedule a telephonic conference unless counsel for all parties
      to the discovery dispute are on the telephone when the request is made to
      Chambers so that a mutually agreeable date and time for the conference
      can be selected at that time. Counsel must specify the legal and factual
      basis of the dispute.

2.    Before contacting Chambers to schedule a telephonic discovery
      conference, counsel for parties to any discovery dispute are required by
      Rule 37(a)(2) of the Federal Rules of Civil Procedure and Local Rule 37(a)(2)
      to have conferred with one another and to have made a good faith effort to
      eliminate or reduce the area of controversy. A good faith effort requires the
      objecting party to state the legal basis and authority for any objection. All
      discovery issues should be resolved in good faith by counsel in
      accordance with their obligations to the Court under the Federal Rules of
      Civil Procedure and the District’s Local Rules. Judge Bryant interprets the
      good faith conference obligation of the Federal Rules and Local Rules to
      require counsel to confer either face-to-face or by telephone; exchanges of
      correspondence are not sufficient in and of themselves to satisfy counsel’s
      good faith conference obligations. At the outset of the telephonic discovery
      conference, Judge Bryant will require counsel for each party to the
      discovery dispute to certify orally that they have complied with their good
      faith conference obligations under the Federal Rules and Local Rules.

3.    Before seeking a telephonic conference, counsel for all parties to a
      discovery dispute must also agree upon the issues that they intend to raise
      with Judge Bryant and inform Chambers of those issues at the time the
      telephonic conference is scheduled. If the parties cannot in good faith

                                         1
          Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 4 of 8



        agree upon the issues to be raised with Judge Bryant, they shall so notify
        Chambers when they request a telephonic discovery conference.

4.      If the dispute involves a written interrogatory, request for production,
        request for admission, deposition notice and/or subpoena (the “discovery
        request”), counsel for the party who served the discovery request at issue
        will, immediately following the telephone call requesting the conference,
        provide Chambers via facsimile with a copy of the particular discovery
        request at issue and the opposing party’s written response to that
        particular request. Judge Bryant does not need the entire discovery
        request and response but requires only the particular portions of the
        discovery request and response at issue. Before faxing a copy of the
        disputed request(s) and response(s) to Judge Bryant, counsel for the party
        seeking to fax the disputed request must inform Chambers of counsel’s
        intent to fax Judge Bryant a copy of the disputed request.

5.      Other than the request at issue, and a concise statement of the applicable
        legal argument and legal authority, Judge Bryant does not require, and
        does not want, counsel for the parties to provide her with any briefs,
        documents, deposition transcripts, correspondence or written argument
        regarding the discovery issue in dispute. If Judge Bryant requires briefs or
        other papers, she will establish a briefing schedule during the telephonic
        discovery conference.

6.      Counsel should agree in advance on which party will be responsible for
        instituting the telephonic discovery conference. Counsel should not
        contact Judge Bryant’s Chambers until counsel for all parties to the
        discovery dispute are on the telephone. Failure to participate in a
        scheduled telephonic discovery conference may result in the imposition of
        sanctions.




Revised 5/3/10




                                          2
        Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 5 of 8



                                               UNITED STATES DISTRICT COURT
                                                           DISTRICT OF CONNECTICUT



                       JOINT TRIAL MEMORANDUM ORDER

                   FOR THE HONORABLE VANESSA L. BRYANT

       The parties shall confer and shall jointly prepare and submit for the Court's
approval a Joint Trial Memorandum in compliance with Local Civil Rules of the
United States District Court for the District of Connecticut (D. Conn. L. Civ. R.10)
and the District's Standing Order Regarding Trial Memoranda in Civil Cases as
modified in these instructions. In addition to electronically filing an original of the
Joint Trial Memorandum with the Clerk of the Court, counsel shall also provide
Chambers with a courtesy copy of the Joint Trial Memorandum and all
attachments. If the memorandum is not electronically filed, a copy of the
memorandum on a 3 ½ inch computer diskette should also be sent to chambers.
The Joint Trial Memorandum is intended to be a jointly prepared document.
Therefore, these Instructions are not satisfied by stapling together trial
memoranda prepared separately by counsel for each party. Individual
memoranda may not be filed.

      The Joint Trial Memorandum shall contain the following information:

(1)   TRIAL COUNSEL: Counsel shall list the names, addresses, telephone
numbers, fax numbers and e-mail addresses of the attorney(s) who will try the
case. Trial counsel must attend the Final Pretrial Conference in person, unless
excused in advance by the Court for good cause.

(2)   JURISDICTION: Counsel shall set forth the basis for federal jurisdiction.

(3)    JURY/NON-JURY: Counsel shall state whether the case is to be tried to a
jury or to the court.

(4)   LENGTH OF TRIAL: Counsel shall set forth a realistic estimate of trial days
required to present evidence based on the expected length of testimony for each
witness on both direct and cross-examination.

(5)  FURTHER PROCEEDINGS: Counsel shall specify, with reasons, any further
proceedings required prior to trial (e.g., Daubert hearing).

(6)    NATURE OF CASE: Counsel shall separately state the nature of each cause
of action and the relief sought. If appropriate, state the nature of any cross-
claims, counterclaims and/or affirmative defenses and the relief sought.

(7)   TRIAL BY MAGISTRATE JUDGE: Counsel shall indicate whether they have
agreed to a trial by a Magistrate Judge and if so, file signed consent forms
providing for any appeal to be heard directly by the Court of Appeals.
                                           1
        Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 6 of 8



(8)  EVIDENCE: Prior to preparing and submitting the Joint Trial Memorandum,
counsel are required to exchange lists of proposed witnesses, exhibits and
deposition transcripts to enable counsel for each party to state in the Joint Trial
Memorandum whether they object to any proposed witness, exhibit or transcript.

      (a)     Witnesses: Counsel shall set forth the names and addresses of each
      witness to be called at trial, including a brief summary of the anticipated
      testimony and the expected duration of the witness's testimony. Counsel
      shall indicate which witnesses are likely to testify and which witnesses will
      be called only if the need arises. For each expert witness, set forth the
      opinion to be expressed, a brief summary of the basis of the opinion and a
      list of the materials on which the witness intends to rely. Also state the
      area of the witness's expertise and attach a copy of the expert's report and
      a curriculum vitae. Counsel shall deliver a Witness List to the Courtroom
      Deputy.

       Any objection to the admissibility of the testimony of any witness must
be stated in this section of the Joint Trial Memorandum, along with a brief
statement of the grounds and authority supporting the objection as well as a
brief statement from the proponent of the witness regarding admissibility. All
objections and the opposing party’s responses thereto should be sufficiently
detailed to permit the Court to rule upon the objection.

NOTE: Witnesses not included in this list shall not be permitted to testify at
trial, except for good cause shown. All listed witnesses will be permitted to
testify unless there is an explicit objection stated to the witness's testimony.

      (b)      Exhibits: Counsel shall attach a list of all exhibits to be offered at
      trial, including a brief description of their contents. The parties shall mark
      all exhibits alpha-numerically, with exhibit tags (which will be provided by
      the clerk’s office upon request) starting with Plaintiff's Exhibit "1" and
      Defendant's Exhibit "A." Where there are multiple plaintiffs or defendants,
      counsel shall coordinate exhibit identification to ensure that exhibits and
      numbers are not duplicated. Copies of the actual exhibits shall be
      exchanged no later than seven (7) days prior to submission of the Joint
      Trial Memorandum. On the date that the Joint Trial Memorandum is
      submitted, counsel shall deliver to Judge Bryant two (2) sets of all exhibits
      placed in a three-ring binder with a copy of the exhibit list and summary at
      the front of the binder and with each exhibit separately tabbed, and shall
      deliver to the Courtroom Deputy the original set of exhibits along with an
      exhibit list and summary pursuant to Local Civil Rule 83(6)(b). The
      summary shall clearly demarcate the exhibits as to which there are
      objections.

       Any objection to the admissibility of any exhibit must also be stated in a
separate subsection of this section of the Joint Trial Memorandum, along with a
brief statement of the grounds and authority supporting the objection as well as a
brief statement from the proponent of the exhibit regarding admissibility. All
                                          2
        Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 7 of 8



objections and the opposing party’s responses thereto should be sufficiently
detailed to permit the Court to rule upon the objection.

NOTE: Exhibits not listed will not be admitted at trial, except for good cause
shown. All listed exhibits shall be deemed admissible unless there is an explicit
objection stated to the exhibit.

      (c)    Deposition Testimony: Counsel shall list each witness who is
      expected to testify by deposition at trial. Such list will include a designation
      by page references of the deposition transcript that each party proposes to
      read into evidence. Cross-designations shall be listed as provided by Fed.
      R. Civ. P. 32(a)(4). The list shall include all objections to deposition
      designations. A marked-up version of the deposition transcript should also
      be submitted along with the Joint Trial Memorandum. On this master copy
      of the deposition transcript, counsel should highlight or box in the sections
      of the deposition designated by the parties (blue for plaintiff; red for
      defendant).

NOTE: Objections not stated in the Joint Trial Memorandum will constitute
waiver, except for good cause shown.

(9)    STIPULATIONS AND PROPOSED FINDINGS OF FACT AND CONCLUSIONS
OF LAW: Counsel for both parties shall confer in an effort to enter into a written
stipulation of uncontroverted facts and into an agreed statement of the contested
issues of fact and law.

      (a)    Bench Trial: Each party shall submit specific proposed findings of
      fact necessary to support a judgment in that party’s favor, identifying each
      witness and/or exhibit as to each factual conclusion. Each party shall also
      submit proposed conclusions of law, citing the legal authority that
      supports each claim or defense. Except under unusual circumstances,
      post-trial briefing will not be permitted. Any pre-trial memoranda that any
      party wishes the Court to consider must be filed no later than ten (10) days
      prior to the date trial commences.

      (b)    Jury Trial: The stipulation of uncontroverted facts will be read to the
      jury, and no evidence shall be presented on the uncontested facts.


            (1) Proposed Voir Dire Questions: Counsel shall attach a list of
            questions to be submitted to the jury panel as part of the Joint Trial
            Memoranda, with any supplements no later than 5 days before jury
            selection.

            (2) Proposed Jury Instructions: The parties shall meet and confer for
            the purposes of preparing and filing jury instructions. Counsel shall
            attach (and also include on the diskette (if applicable) requests for
            jury instructions, citing relevant legal authority for each proposed
                                          3
           Case 3:20-cv-01111-VLB Document 11 Filed 08/06/20 Page 8 of 8



                  instruction. Counsel are not required to submit general jury
                  instructions which, for example, instruct the jury on its role,
                  evidence in general, witness credibility, etc. If any party objects to
                  another party's proposed instruction, counsel must briefly state the
                  nature of the objection and the legal authority supporting the
                  objection. Counsel shall certify that they have made a good faith
                  effort to resolve their differences.

                  (3) Proposed Joint Verdict Form: Counsel shall meet and confer for
                  the purposes of preparing and filing a proposed verdict form and/or
                  special interrogatories. Counsel shall attach (and also include on the
                  diskette (if applicable) proposed verdict forms and any proposed
                  special interrogatories. If the parties are unable to agree as to the
                  appropriateness of a proposed form, counsel for the objecting party
                  must state the basis for the objection and provide an alternative
                  proposal (on a diskette) ten (10) days prior to the date trial
                  commences.

                  (4) Brief Description of Case and Parties: Counsel shall meet and
                  confer and agree upon a brief description of the case, the issues and
                  the parties that the Court can read to proposed jurors at the outset of
                  jury selection.

(10) ANTICIPATED EVIDENTIARY PROBLEMS: Counsel shall list any
evidentiary problems anticipated by any party and shall attach to the Joint Trial
Memorandum motions in limine along with memoranda of law concerning any
anticipated evidentiary problems. Counsel shall also separately file all motions in
limine on the docket on the same date that the Joint Trial Memorandum is
submitted. All memoranda in opposition to any motion in limine must be filed
within ten (10) days of the date on which the Joint Trial Memorandum is filed and
in any event no later than three (3) days before the Final Pretrial Conference,
otherwise the Court shall deem the motion in limine unopposed and grant it.

                                             SO ORDERED.

                                             /s/ Vanessa L. Bryant
                                             United States District Judge

Revised 4/26/10




                                              4
